Recipient: '8663420509' (+18663420509)   Sender: '' (0019723543461)   Receipt: 04/09/2021 23:14:33 CEST   Page: 2 / 13
                                                                                                                                       Case 1:21-cv-02025-MHC Document 1-1 Filed 05/12/21 Page 1 of 37
                                                                                                                         EXHIBIT "A"
Recipient: '8663420509' (+18663420509)   Sender: '' (0019723543461)   Receipt: 04/09/2021 23:14:33 CEST   Page: 3 / 13
                                                                                                                         Case 1:21-cv-02025-MHC Document 1-1 Filed 05/12/21 Page 2 of 37
Recipient: '8663420509' (+18663420509)   Sender: '' (0019723543461)   Receipt: 04/09/2021 23:14:33 CEST   Page: 4 / 13
                                                                                                                         Case 1:21-cv-02025-MHC Document 1-1 Filed 05/12/21 Page 3 of 37
Recipient: '8663420509' (+18663420509)   Sender: '' (0019723543461)   Receipt: 04/09/2021 23:14:33 CEST   Page: 5 / 13
                                                                                                                         Case 1:21-cv-02025-MHC Document 1-1 Filed 05/12/21 Page 4 of 37
Recipient: '8663420509' (+18663420509)   Sender: '' (0019723543461)   Receipt: 04/09/2021 23:14:33 CEST   Page: 6 / 13
                                                                                                                         Case 1:21-cv-02025-MHC Document 1-1 Filed 05/12/21 Page 5 of 37
Recipient: '8663420509' (+18663420509)   Sender: '' (0019723543461)   Receipt: 04/09/2021 23:14:33 CEST   Page: 7 / 13
                                                                                                                         Case 1:21-cv-02025-MHC Document 1-1 Filed 05/12/21 Page 6 of 37
Recipient: '8663420509' (+18663420509)   Sender: '' (0019723543461)   Receipt: 04/09/2021 23:14:33 CEST   Page: 8 / 13
                                                                                                                         Case 1:21-cv-02025-MHC Document 1-1 Filed 05/12/21 Page 7 of 37
Recipient: '8663420509' (+18663420509)   Sender: '' (0019723543461)   Receipt: 04/09/2021 23:14:33 CEST   Page: 9 / 13
                                                                                                                         Case 1:21-cv-02025-MHC Document 1-1 Filed 05/12/21 Page 8 of 37
Recipient: '8663420509' (+18663420509)   Sender: '' (0019723543461)   Receipt: 04/09/2021 23:14:33 CEST   Page: 10 / 13
                                                                                                                          Case 1:21-cv-02025-MHC Document 1-1 Filed 05/12/21 Page 9 of 37
Recipient: '8663420509' (+18663420509)   Sender: '' (0019723543461)   Receipt: 04/09/2021 23:14:33 CEST   Page: 11 / 13
                                                                                                                          Case 1:21-cv-02025-MHC Document 1-1 Filed 05/12/21 Page 10 of 37
Recipient: '8663420509' (+18663420509)   Sender: '' (0019723543461)   Receipt: 04/09/2021 23:14:33 CEST   Page: 12 / 13
                                                                                                                          Case 1:21-cv-02025-MHC Document 1-1 Filed 05/12/21 Page 11 of 37
Recipient: '8663420509' (+18663420509)   Sender: '' (0019723543461)   Receipt: 04/09/2021 23:14:33 CEST   Page: 13 / 13
                                                                                                                          Case 1:21-cv-02025-MHC Document 1-1 Filed 05/12/21 Page 12 of 37
                          Case 1:21-cv-02025-MHC Document 1-1 Filed 05/12/21 Page 13 of 37

                                   General Civil and Domestic Relations Case Filing Information Form

                                                                       DeKalb
                                        ☐ Superior or ☐ State Court of ______________________________ County

              For Clerk Use Only                                                                                21A01732
                                                4/8/2021
              Date Filed _________________________                                Case Number _________________________
                              MM-DD-YYYY

      Plaintiff(s)                                                                   Defendant(s)
      Seide, Jeanie, Individually, and as Parent and Natural
      __________________________________________________
      Guardian  of Jazmene Hoskins, Zariya Massenat,                                 Southern Classic LLC
                                                                                     __________________________________________________
      Last              First                  Middle I.     Suffix     Prefix         Last                  First         Middle I.   Suffix   Prefix
       and Exzavier Chance Seide, Minors
      __________________________________________________                             Burnham, Gregory
                                                                                     __________________________________________________
      Last              First                  Middle I.     Suffix     Prefix         Last                  First         Middle I.   Suffix   Prefix
      __________________________________________________                             National Casualty Company
                                                                                     __________________________________________________
      Last              First                  Middle I.     Suffix     Prefix         Last                  First         Middle I.   Suffix   Prefix
      __________________________________________________                             __________________________________________________
      Last              First                  Middle I.     Suffix     Prefix         Last                  First         Middle I.   Suffix   Prefix

                            J. Martin Futrell
      Plaintiff’s Attorney ________________________________________                                  450872
                                                                                         Bar Number __________________          Self-Represented ☐

                                                               Check One Case Type in One Box

              General Civil Cases                                                             Domestic Relations Cases
              ☐           Automobile Tort                                                     ☐            Adoption
              ☐           Civil Appeal                                                        ☐            Dissolution/Divorce/Separate
              ☐           Contract                                                                         Maintenance
              ☐           Garnishment                                                         ☐            Family Violence Petition
              ☐           General Tort                                                        ☐            Paternity/Legitimation
              ☐           Habeas Corpus                                                       ☐            Support – IV-D
              ☐           Injunction/Mandamus/Other Writ                                      ☐            Support – Private (non-IV-D)
              ☐           Landlord/Tenant                                                     ☐            Other Domestic Relations
              ☐           Medical Malpractice Tort
              ☐           Product Liability Tort                                              Post-Judgment – Check One Case Type
              ☐           Real Property                                                       ☐   Contempt
              ☐           Restraining Petition                                                  ☐ Non-payment of child support,
              ☐           Other General Civil                                                      medical support, or alimony
                                                                                              ☐   Modification
                                                                                              ☐   Other/Administrative

      ☐       Check if the action is related to another action(s) pending or previously pending in this court involving some or all
              of the same parties, subject matter, or factual issues. If so, provide a case number for each.
              ____________________________________________            ____________________________________________
                           Case Number                                              Case Number

      ☐       I hereby certify that the documents in this filing, including attachments and exhibits, satisfy the requirements for
              redaction of personal or confidential information in O.C.G.A. § 9-11-7.1.

      ☐       Is an interpreter needed in this case? If so, provide the language(s) required. ________________________________
                                                                                                                        Language(s) Required

      ☐       Do you or your client need any disability accommodations? If so, please describe the accommodation request.
              _________________________________________________________________________________________________________________________
              _________________________________________________________________________________________________________________________
                                                                                                                                                    STATE
                                                                                                                                                  Version     COURT OF
                                                                                                                                                          1.1.18
                                                                                                                                                DEKALB COUNTY, GA.
                                                                                                                                                     4/8/2021 12:35 PM
                                                                                                                                                                 E-FILED
Copy from re:SearchGA                                                                                                                                   BY: Siana Smith
                     Case 1:21-cv-02025-MHC Document 1-1 Filed 05/12/21 Page 14 of 37

                            21A01732
                No. ___________________________                          STATE COURT OF DEKALB COUNTY
                                                                                  GEORGIA, DEKALB COUNTY
                Date Summons Issued and E-Filed

                        4/8/2021                                                               SUMMONS
                ______________________________
                                        Siana Smith
                ______________________________
                Deputy Clerk
                                                                         Jeanie Seide, Individually, and as Parent and Natural Guardian of
                Deposit Paid $ __________________                        Jazmene Hoslins, Zariya Massenat, and Exzavier Seide, Minors
                                                                         c/o_____________________________________
                                                                             Witherite Law Group, LLC
                                                                           600 West Peachtree Street, NW
                                                                           Suite 740, Atlanta, GA 30308
                                                                           ______________________________________
                                                                           Plaintiff's name and address

                                                                            vs.
                [ ] JURY
                                                                           Gregory Burnham
                                                                           ______________________________________

                                                                           38 Hicks Road, Trafford, AL 35172
                                                                           ______________________________________
                                                                           Defendant's name and address

                TO THE ABOVE-NAMED DEFENDANT:

                You are hereby summoned and required to file with the Clerk of State Court, Suite 230, 2 nd Floor,
                Administrative Tower, DeKalb County Courthouse, 556 N. McDonough Street, Decatur, Georgia
                30030 and serve upon the plaintiff's attorney, to wit:
                J. Martin Futrell
                _______________________________________________________________
                Name
                600 West Peachtree Street, NW, Suite 740, Atlanta, GA 30308
                _______________________________________________________________
                Address
                (470) 881-8806                                             450872
                _______________________________________________________________
                Phone Number                                               Georgia Bar No.

                an ANSWER to the complaint which is herewith served upon you, within thirty (30) days after
                service upon you, exclusive of the day of service. If you fail to do so, judgment by default will be
                taken against you for the relief demanded in the complaint. The answer or other responsive
                pleading can be filed via electronic filing through eFileGA via www.eFileGA.com or, if desired, at the e-filing public
                access terminal in the Clerk’s Office at 556 N. McDonough Street, Decatur, Georgia 30030

                __________________________________________                           ________________________________
                Defendant's Attorney                                                 Third Party Attorney
                __________________________________________                           ________________________________
                Address                                                              Address
                __________________________________________                           ________________________________
                Phone No.                 Georgia Bar No.                            Phone No.          Georgia Bar No.

                                                                  TYPE OF SUIT
                 Personal Injury  Products Liability                               Principal $ _____________________
                 Contract  Medical Malpractice
                 Legal Malpractice  Product Liability                              Interest $    _____________________
                Other
                                                                         Atty Fees $ _____________________
                Access to the e-filing site and the rules is available at www.dekalbstatecourt.net
                To indicate consent to e-service check the box below.
                (Plaintiff consents to e-service pursuant to OCGA 9-11-5 (f). The email address for
                service appears in the complaint.

                                                                                                         E-file summons1-2016
                                                                                                                                            STATE COURT OF
                                                                                                                                         DEKALB COUNTY, GA.
                                                                                                                                             4/8/2021 12:35 PM
                                                                                                                                                       E-FILED
Copy from re:SearchGA                                                                                                                          BY: Siana Smith
                     Case 1:21-cv-02025-MHC Document 1-1 Filed 05/12/21 Page 15 of 37
                         21A01732
                No. ___________________________                          STATE COURT OF DEKALB COUNTY
                                                                                  GEORGIA, DEKALB COUNTY
                Date Summons Issued and E-Filed
                        4/8/2021
                                                                                               SUMMONS
                ______________________________
                                     Siana Smith
                ______________________________
                Deputy Clerk
                                                                         Jeanie Seide, Individually, and as Parent and Natural Guardian of
                Deposit Paid $ __________________                        Jazmene Hoslins, Zariya Massenat, and Exzavier Seide, Minors
                                                                         c/o_____________________________________
                                                                             Witherite Law Group, LLC
                                                                           600 West Peachtree Street, NW
                                                                           Suite 740, Atlanta, GA 30308
                                                                           ______________________________________
                                                                           Plaintiff's name and address

                                                                            vs.
                [ ] JURY
                                                                           Southern Classic LLC c/o Registered Agent Cody B. Gillies
                                                                           ______________________________________

                                                                           5704 Veterans Parkway, Columbus, GA 31904
                                                                           ______________________________________
                                                                           Defendant's name and address

                TO THE ABOVE-NAMED DEFENDANT:

                You are hereby summoned and required to file with the Clerk of State Court, Suite 230, 2 nd Floor,
                Administrative Tower, DeKalb County Courthouse, 556 N. McDonough Street, Decatur, Georgia
                30030 and serve upon the plaintiff's attorney, to wit:
                J. Martin Futrell
                _______________________________________________________________
                Name
                600 West Peachtree Street, NW, Suite 740, Atlanta, GA 30308
                _______________________________________________________________
                Address
                (470) 881-8806                                             450872
                _______________________________________________________________
                Phone Number                                               Georgia Bar No.

                an ANSWER to the complaint which is herewith served upon you, within thirty (30) days after
                service upon you, exclusive of the day of service. If you fail to do so, judgment by default will be
                taken against you for the relief demanded in the complaint. The answer or other responsive
                pleading can be filed via electronic filing through eFileGA via www.eFileGA.com or, if desired, at the e-filing public
                access terminal in the Clerk’s Office at 556 N. McDonough Street, Decatur, Georgia 30030

                __________________________________________                           ________________________________
                Defendant's Attorney                                                 Third Party Attorney
                __________________________________________                           ________________________________
                Address                                                              Address
                __________________________________________                           ________________________________
                Phone No.                 Georgia Bar No.                            Phone No.          Georgia Bar No.

                                                                  TYPE OF SUIT
                 Personal Injury  Products Liability                               Principal $ _____________________
                 Contract  Medical Malpractice
                 Legal Malpractice  Product Liability                              Interest $    _____________________
                Other
                                                                         Atty Fees $ _____________________
                Access to the e-filing site and the rules is available at www.dekalbstatecourt.net
                To indicate consent to e-service check the box below.
                (Plaintiff consents to e-service pursuant to OCGA 9-11-5 (f). The email address for
                service appears in the complaint.

                                                                                                         E-file summons1-2016
                                                                                                                                            STATE COURT OF
                                                                                                                                         DEKALB COUNTY, GA.
                                                                                                                                             4/8/2021 12:35 PM
                                                                                                                                                       E-FILED
Copy from re:SearchGA                                                                                                                          BY: Siana Smith
                   Case 1:21-cv-02025-MHC Document 1-1 Filed 05/12/21 Page 16 of 37

                                                          AFFIDAVIT OF SERVICE

  Case:
  21A01732
               I Court:
                 Dekalb County State Court, State of Georgia
                                                                        County:
                                                                        DeKalb, GA
                                                                                                                IJob:
                                                                                                                 5551755
  Plaintiff/ Petitioner:                                               Defendant I Respondent:
  Jeanie Seide, Individually, And As Parent And Natural Guardian Of    Southern Classlc LLC, Gregory Burnham, And National Casualty
  Jazmene Hoskins, Zariya Massenat, And Exzavier Seide, Minors         Company
  Received by:                                                         For:
  Chilton Gibbs and Associates, LLC                                    Witherite Law Group, LLC
  To be served upon:
  National Casualty Company Clo Corporation Service Company, Registered Agent

I, Thomas David Gibbs Ill, being duly swam, depose and say: 1am over the age of 18 years and not a party to this action, and that within
the boundaries of the state where service was effected, I was authorized by law to make service of the documents and informed said
person of the contents herein

Recipient Name/ Address:       Alisha Smith, Corporation Service Company: 2 Sun Ct Suite 400, Peachtree Comers, GA 30092-2801
Manner of Service:             Registered Agent, Apr 12, 2021. 1:16 pm EDT
Documents:                     Summons, Complaint For Damages(Received Apr 9, 2021 at 10:41am EDT)

Additional Comments:
1) Successful Attempt: Apr 12. 2021, 1:16 pm EDT at Corporation Service Company: 2 Sun Ct Suite 400, Peachtree Corners, GA 30092-2801
received by Alisha Smith.
CSC Coordinator

                                                                         Subscribed and sworn to before me by the affiant who is


                                                                         '""'"'W"'•:~ ~
                                            Date
                                                                         Notary Public
Chilton Gibbs and Associates, LLC
723 Main Street
                                                                             4/isP.,J                      Jz/4':t /-:i-oz'i
                                                                         Date                   Commission Expires
Stone Mountain, GA 30083
404-368-3049




                                                                                                                                      STATE COURT OF
                                                                                                                                   DEKALB COUNTY, GA.
                                                                                                                                       4/15/2021 3:28 PM
                                                                                                                                                 E-FILED
                                                                                                                                    BY: Monique Roberts
  Case 1:21-cv-02025-MHC Document 1-1 Filed 05/12/21 Page 17 of 37




                 IN THE STATE COURT OF DEKALB COUNTY

                               STATE OF GEORGIA



RE:    Permanent Process Servers


                                STA~ING ORDER


Pursuant to O.C.G.A. § ~l 1--4 (c), this Court provides herein that any person who
has completed the application process for appointment as a permanent process
server in the Superior Court of DeKalb County for 2021, and has been appointed as
a permanent process server lo said Court for 2011, shall be deemed to be appointed
as a permanent process server In the State Court of DeKalb County. Permanent
process servers wishing to rely upon this order sbaD be required to attach a copy of
their Superior Court order     or appointment to any affidavit of service    that is
required to l>e filed with the Court. AU appointments arising pursuant to this order
shall be effective until midnight, December 31, 2021.


                            SO ORDEREDt this       "'a   of December 2020.




                                                        tJ~'?YJ~
                                                 Wayne M. Purdom, Chief Judge
                                                 State Court of DeKalb County
      Case 1:21-cv-02025-MHC Document 1-1 Filed 05/12/21 Page 18 of 37
        FILED 12/31/2020 8:27 PM Clerk of Superior Court DeKalb County




                    IN THE SUPERIOR COURT OF DEKALB COUNTY
                                     STATE OF GEORGIA

INRE:

MOTION F0RAPP0INTMBNT AS                                   CIVIL ACTION FILE'NUMBER:
PERMANENT PROCESS SERVER
                                                     r



PURSUANT TO O.C.O.A. §9-11-4(c)


         AMENDED ORDER APPOINTING PERMANENT PROCESS SERVER
                      FOR CALENDAR YEAR2021

        The foregoing motion havi~g been read and considered, it is HEREBY ORDERED that
the following mdivid~l(s) is/are appointed as a permanent process server pursuant to O.C.G.A.
§9-ll-4(c):
                                    THOMAS D GIBBS Ill
                                    ERICKA D MCMILLON
                                    ROCHELLE EARTHRISE
                                   FRANK A LOADHOLT Ill
              This app9intment ~hall be effective until midnight December 31, Z021.



                       IT IS SO ORDERED this 171h of December 20l0.




                                                          Honorable  AJ'tiai:
                                                                           Jackson
                                                          Chiefand Administrative Judge
                                                          Superior Court ofDeKalb County
                                                          Stone Mountain Judicial Circuit
                   Case 1:21-cv-02025-MHC Document 1-1 Filed 05/12/21 Page 19 of 37

                                                           AFFIDAVIT OF SERVICE

  Case:
  21A01732
               I Court
                 Dekalb County State Court, State of Georgia
                                                                        County:
                                                                        DeKalb, GA
                                                                                                               I Job:
                                                                                                                   5551755
  Plaintiff/ Petitioner:                                                Defendant I Respondent
  Jeanie Seide, Individually, And As Parent And Natural Guardian Of     Southern Classic LLC, Gregory Burnham, And National Casualty
  Jazmene Hoskins, Zariya Massenat, And Exzavier Seide, Minors          Company
  Received by:                                                          For:
  Chilton Gibbs and Associates, LLC                                     Witherite Law Group, LLC
  To be served upon:
  Southern Classic LLC do Cody Gillies, registered agent

I, Thomas David Gibbs Ill, being duly sworn, depose and say: I am over the age of 18 years and not a party to this action, and that within
the boundaries of the state where service was effected, I was authorized by law to make service of the documents and Informed said
person of the contents herein

Recipient Name/ Address:       Coby B. Gillies, Registered Agent, 5704 Veterans Pkwy, Columbus, GA 31904-9004
Manner of Service:             Registered Agent, Apr 13, 2021, 12:50 pm EDT
Documents:                     Summons, Complaint For Damages, Plaintiffs' First Interrogatories, First Request For Production Of
                               Documents. And First Request For Admissions To Defendant Gregory Burnham, Plaintiffs' First Interrogatories,
                               First Request For Production Of Documents, And First Request For Admissions To Defendant Southern Classic
                               LLC (Received Apr 9, 2021 at 10:41am EDTI

Additional Comments:
1) Successful Attempt: Apr 13, 2021, 12:50 pm EDT at 5704 Veterans Pkwy, Columbus, GA 31904-9004 received by Coby B. Gillies, Registered
Agent. Age: 40-45; Ethnicity: Caucasian; Gender. Male; Weight: 205; Height: 6'1"; Hair: Bald;




/>---
                                                                         subscribed and swom to before me by the affiant who Is

                                                                         ,-,,~✓
                                                                              ~
Thomas David Gibbs Ill                      Date

Chilton Gibbs and Associates, LLC
723 Main Street
Stone Mountain, GA 30083
404-368-3049




                                                                                                                                     STATE COURT OF
                                                                                                                                  DEKALB COUNTY, GA.
                                                                                                                                      4/15/2021 3:28 PM
                                                                                                                                                E-FILED
                                                                                                                                   BY: Monique Roberts
  Case 1:21-cv-02025-MHC Document 1-1 Filed 05/12/21 Page 20 of 37




                 IN THE STATE COURT OF DEKALB COUNTY

                               STATE OF GEORGIA



RE:    Pennanent Process Servers


                                STA~ING ORDER


Punuant to O.C.G.A. § t-11-4 {e), this Court provides herein that any person who
has completed the application process ror appointment as a permanent process
server in the Superior Court of DeKalb Cauaty for 2021, aod hu been appointed as
a P4?nnanent process server In said Court for 2021, shall be deemed to be appointed
as a permanent process se.rver in the State Court of DeKalb County. Permanent
process servers wishing to rely upon this order shall be required to attach a copy of
their Superior Court order     or appoinbnent   to any affidavit   or service   that is
required to be fled 'With tbe Court. AU appointments arising pursuant to this order
shall be effective until midaigbt, December 31, 2021.


                            SO ORDERED, this       ~     of DRember 2020.




                                                        tJ~'?r/~
                                                 \Vayue M. Purdom, C.biefJudge
                                                 State Court of DeKalb County
      Case 1:21-cv-02025-MHC Document 1-1 Filed 05/12/21 Page 21 of 37

        FILED 12/31/2020 8:27 PM Clerk of Superior Court DeKalb County




                   IN THE SUPERIOR COURT OF DEKALB COUNTY
                              STATE OF GEORGIA

INRB:

MOTION FORAPPOINTMBNT AS                                 CIVIL ACTION FILE'NUMBER:
PERMANENT PROCESS SERVER
                                                         :JDM:PR           J{).... 93

PURSUANT TO O.C.O.A. §9-11-4(c)


         AMENDED ORDER APPOINTING PERMANENT PROCESS SERVER
                              FOR CALENDAR YEAR 2021

        The foregoing motion havi~g been read and considere~ it is HEREBY ORDERED that
the following individwd(s) is/are appointed as a pennanent process server pursuant to O.C.G.A.
§9-ll-4(c):
                                   THOMAS D GIBBS 1H
                                  ERICKA D MCMILLON
                                  ROCHELLE EARTHRISE
                                 FRANK A LOADHOLT Ill
            This app9lntment ~all bo effective until midnight December 31, io21.



                     IT IS SO ORDERED this 11"1 of December 2020.




                                                        Honorable  AGiia:f.Jackson
                                                        Chief and Administrative Judge
                                                        Superior Court of DeKalb County
                                                        Stone Mountain Judicial Circuit
                       Case 1:21-cv-02025-MHC Document 1-1 Filed 05/12/21 Page 22 of 37



                                        IN THE STATE COURT OF DEKALB COUNTY
                                                  STATE OF GEORGIA

             JEANIE SEIDE, Individually, and as Parent
             and Natural Guardian of JAZMENE HOSKINS,                      CIVIL ACTION
             ZARIYA MASSENAT, and                                                       21A01732
             EXZAVIER SEIDE, Minors,                                       FILE NO. _______________

                       Plaintiffs,

             v.

             SOUTHERN CLASSIC LLC,
             GREGORY BURNHAM, and
             NATIONAL CASUALTY COMPANY,

                   Defendants.
             ____________________________________________________________________________

                                  PLAINTIFFS’ FIRST INTERROGATORIES, FIRST REQUEST
                                 FOR PRODUCTION OF DOCUMENTS, AND FIRST REQUEST
                                  FOR ADMISSIONS TO DEFENDANT GREGORY BURNHAM

                       COME NOW, JEANIE SEIDE, Individually, and as Parent and Natural Guardian of

             JAZMENE HOSKINS, ZARIYA MASSENAT, and EXZAVIER SEIDE, Minors (“Plaintiffs”), by

             and through their counsel of record and pursuant to O.C.G.A. §§ 9-11-33, 9-11-34, and 9-11-36,

             hereby propound the following Interrogatories, Request for Production of Documents, and

             Request for Admissions to Defendant Driver Gregory Burnham (“Burnham”) for response under

             oath pursuant to Rule 33, Rule 34, and Rule 36 of the Georgia Civil Practice Act and as required

             by law.

                                                        DEFINITIONS

                       As used herein, the terms listed below are defined as follows:

             1.        The term "Document" as used herein shall be given a very broad definition to include

             every type of paper, writing, data, record, graphic, drawing, photograph, audio recording and

             video recording. The term includes material in all forms, including printed, written, recorded, or

             other. The term includes all files, records and data contained in any computer system,

             computer component and/or computer storage (e.g., hard drive, disc, magnetic tape, backup


             PLAINTIFFS’ FIRST INTERROGATORIES, FIRST REQUEST FOR PRODUCTION OF DOCUMENTS,
             AND FIRST REQUEST FOR ADMISSIONS TO DEFENDANT GREGORY BURNHAM – Page 1                              STATE COURT OF
                                                                                                              DEKALB COUNTY, GA.
                                                                                                                  4/8/2021 12:35 PM
                                                                                                                            E-FILED
Copy from re:SearchGA                                                                                               BY: Siana Smith
                    Case 1:21-cv-02025-MHC Document 1-1 Filed 05/12/21 Page 23 of 37



             system, etc.). This term includes, but is not limited to, correspondence, reports, meeting

             minutes, memoranda, stenographic or handwritten notes, diaries, notebooks, account books,

             orders, invoices, statements, bills, checks, vouchers, purchase orders, studies, surveys, charts,

             maps, analyses, publications, books, pamphlets, periodicals, catalogues, brochures, schedules,

             circulars, bulletins, notices, instructions, manuals, journals, e-mails, e-mail attachments, data

             sheets, work sheets, statistical compilations, data processing cards, microfilms, computer

             records (including printouts, disks or other magnetic storage media), tapes, photographs

             (positive or negative prints), drawings, films, videotapes, hard drive recordings, pictures, and

             voice recordings. Plaintiffs expressly intend for the term "Document" to include every copy of

             such writing, etc. when such copy contains any commentary or notation whatsoever that does

             not appear on the original and any attachments or exhibits to the requested document or any

             other documents referred to in the requested document or incorporated by reference.

             2.     "Person" means any natural person, corporation, partnership, proprietorship,

             association, organization, group of persons, or any governmental body or subdivision thereof.

             3.      (a)    "Identify" with respect to any "person" or any reference to stating the "identity"

             of any "person" means to provide the name, home address, telephone number, business name,

             business address, and business telephone number of such person, and a description of each

             such person's connection with the events in question.

                    (b)     "Identify" with respect to any "document" or any reference to stating the

             "identification" of any "document" means to provide the title and date of each such document,

             the name and address of the party or parties responsible for the preparation of each such

             document, the name and address of the party who requested or required the preparation of the

             document or on whose behalf it was prepared, the name and address of the recipient or

             recipients of each such document, and the names and addresses of any and all persons who

             have custody or control of each such document, or copies thereof.

             4.     "Subject Incident" means the collision described in the Complaint.

             PLAINTIFFS’ FIRST INTERROGATORIES, FIRST REQUEST FOR PRODUCTION OF DOCUMENTS,
             AND FIRST REQUEST FOR ADMISSIONS TO DEFENDANT GREGORY BURNHAM – Page 2


Copy from re:SearchGA
                     Case 1:21-cv-02025-MHC Document 1-1 Filed 05/12/21 Page 24 of 37



             5.      “You”, “Your”, or “Burnham” means Defendant Driver GREGORY BURNHAM.

             6.      “Southern Classic” means Defendant SOUTHERN CLASSIC LLC.

             7.      “Similar" shall have the meaning given in the American Heritage Dictionary, which is

             "showing some resemblance; related in appearance or nature; alike but not identical." As used

             here, the word "similar" shall not be limited as if modified by the word "substantially" and shall

             not mean "the same". If you limit the information provided because you use another

             interpretation of the word "similar," please state the interpretation you are using and reveal the

             nature of the information withheld.

             8.         The terms “and” as well as “or” shall be each construed conjunctively and disjunctively

             as necessary to bring within the scope of each interrogatory and request for documents all

             information and documents that might otherwise be construed to be outside its scope. The term

             “and/or” shall be construed likewise.

             9.         Whenever necessary to bring within the scope of an interrogatory or request for

             production of documents any information or document that might otherwise be construed to be

             outside its scope: (i) the use of a verb in any tense shall be construed as the use of the verb in

             all other tenses; (ii) the use of the singular shall be construed as the use of the plural and vice

             versa; and (iii) “any” includes “all,” and “all” includes “any.”

             10.        With regard to any term used herein that is deemed by the responding party as being

             ambiguous or vague, a term shall be construed in its broadest sense to encompass all

             reasonable definitions of that term.




             PLAINTIFFS’ FIRST INTERROGATORIES, FIRST REQUEST FOR PRODUCTION OF DOCUMENTS,
             AND FIRST REQUEST FOR ADMISSIONS TO DEFENDANT GREGORY BURNHAM – Page 3


Copy from re:SearchGA
                    Case 1:21-cv-02025-MHC Document 1-1 Filed 05/12/21 Page 25 of 37



                                                   INTERROGATORIES

                                             YOUR BACKGROUND INFORMATION

                                                               1.

                    State your full name, address, date and place of birth, and social security number. If you

             have ever been known by any name(s) other than the one you identify, please state each such

             name and for each such name explain when you were known by that name, whether you had a

             separate social security number and/or driver’s license in that name, and explain why you

             changed names or went by more than one name.

                                                               2.

                    For each driver’s license you have had in the past seven (7) years, identify the state of

             issue, the date of issue, the number and whether or not it was a commercial driver’s license.

                                                               3.

                    Identify each address where you have lived in the past ten (10) years and provide the

             dates when you lived at each address.

                                                               4.

                    For each place you have worked (as an employee, independent contractor, leased

             driver, or otherwise) in the past fifteen (15) years, provide the following information: name of

             entity or person, for whom you worked; address; dates you worked there; job position;

             supervisor’s name; and the reason you left.

                                                               5.

                    Identify each person you expect to call as an expert witness at trial including in your

             response a summary of each opinion the expert holds in regards to this case, the factual basis

             for each such opinion, a list of all documents and evidence of any kind provided to the expert for

             review and a list of all documents and evidence of any kind that support each opinion.




             PLAINTIFFS’ FIRST INTERROGATORIES, FIRST REQUEST FOR PRODUCTION OF DOCUMENTS,
             AND FIRST REQUEST FOR ADMISSIONS TO DEFENDANT GREGORY BURNHAM – Page 4


Copy from re:SearchGA
                     Case 1:21-cv-02025-MHC Document 1-1 Filed 05/12/21 Page 26 of 37



                                                                  6.

                     Identify all motor vehicle collisions that you have been involved in during the past fifteen

             (15) years and for each collision, describe what happened; where the collision occurred; the

             names of the other individuals involved; who was at fault; and whether there were any injuries.

                                                                  7.

                     If you have been arrested, charged, warned and/or cited for any violation of any ordinance,

             law and/or regulation in the past ten (10) years or if you have ever been convicted at any time of a

             felony, for each arrest/charge/warning/citation/conviction, identify the charge, jurisdiction, date, and

             disposition. This includes all traffic violations, licensing violations, vehicle and/or driver inspection

             violations, and all violations of any criminal code and law.

                                                                  8.

                     If you have ever been disqualified from driving a motor vehicle, please describe when

             and under what circumstances you were disqualified.

                                                                  9.

                     Have you had any medical condition in the past five (5) years that could affect your

             ability to operate a motor vehicle (including without limitation any condition affecting vision,

             hearing, high or low blood pressure, epilepsy, sleep issues, diabetes, nervous system issues,

             endocrine system issues, motor skill issues, issues with sensory abilities, sleep apnea, etc.)? If

             so, describe in detail each condition, who has treated you for the condition, and the nature and

             dates of these treatments.

                                                                  10.

                     Have you ever been involved in any lawsuit other than the present one (excluding

             domestic cases)? If so, explain whether you were a Plaintiff, Defendant, or witness and identify

             the style, jurisdiction, date, and nature of the lawsuit.




             PLAINTIFFS’ FIRST INTERROGATORIES, FIRST REQUEST FOR PRODUCTION OF DOCUMENTS,
             AND FIRST REQUEST FOR ADMISSIONS TO DEFENDANT GREGORY BURNHAM – Page 5


Copy from re:SearchGA
                     Case 1:21-cv-02025-MHC Document 1-1 Filed 05/12/21 Page 27 of 37



                                                                11.

                     Identify all training you have received in connection with operating a commercial motor

             vehicle, including courses taken to obtain your driver’s license and training received since

             obtaining your driver’s license.

                                                          INSURANCE

                                                                12.

                     For each liability insurance policy of any kind that does or may provide any coverage on

             behalf of any Defendant (whether it is your policy or anyone else’s policy) for damages/injuries

             alleged in this case and/or that is providing you a defense, provide: name of insurer; policy

             number; limits of coverage; the name(s) of all insureds; and state whether any insurer has

             offered a defense under a reservation of rights or otherwise contested coverage for the subject

             case.

                                                     SUBJECT COLLISION

                                                                13.

                     Have you communicated with any person (other than your attorneys) in any way

             regarding the Subject Collision at any time including but not limited to giving any prepared

             statement or account of the events? If so, provide the details of any such communications,

             statements and accounts by explaining when, where, in what form, to whom the statement or

             account was given and the substance of your communication, statement, or account.

                                                                14.

                     Identify all person(s) who you to your knowledge have or may have any personal

             knowledge or information regarding: the Subject Collision; the facts leading up to the Subject

             Collision; the investigation of the Subject Collision; any party to this action; any vehicles

             involved in the Subject Collision or; and/or any other incidents, claims, or defenses raised in this

             action. The purpose of this interrogatory is to identify all witnesses you believe may have

             relevant testimony of any kind in connection with this case.

             PLAINTIFFS’ FIRST INTERROGATORIES, FIRST REQUEST FOR PRODUCTION OF DOCUMENTS,
             AND FIRST REQUEST FOR ADMISSIONS TO DEFENDANT GREGORY BURNHAM – Page 6


Copy from re:SearchGA
                     Case 1:21-cv-02025-MHC Document 1-1 Filed 05/12/21 Page 28 of 37



                                                               15.

                     If you maintain that either PLAINTIFFS or anyone else not a party to this lawsuit has any

             responsibility of any kind for causing the Subject Collision, and/or for causing any of the

             damages alleged in Plaintiff’s Complaint, describe in detail the basis for their responsibility and

             identify all person(s) who have any knowledge regarding this issue.

                                                               16.

                     If you consumed any alcoholic beverage, sedative, tranquilizer, stimulant, and/or other

             prescription and/or over-the-counter drug or medicine (whether legal or not) during the seventy-

             two (72) hour period immediately before the Subject Collision, identify the substance consumed,

             the amount consumed, the time and place of consumption and the purpose for the consumption.

                                                      MISCELLANEOUS

                                                               17.

                     Provide your mobile phone carrier(s) and mobile phone number(s) existing at the time of

             the Subject Collision, and with respect to all of the phone calls you made on your cell phone on

             the date of the Subject Collision, please state: the time each call was placed; the time each call

             ended; the person or persons with whom you spoke on each call; the phone number of the

             person or persons with whom you spoke with on each call; the purpose for each call; and

             whether you were operating the tractor involved in the Subject Collision at any time during each

             call.

                                                               18.

                     With respect to the deliveries/trips that you were scheduled to make on the day of the

             Subject Collision, please identify: the name and address of the delivery/trip location(s); what was

             to be delivered; and the time the load was to be delivered or the trip was to be completed.

                                                               19.

                     Explain in detail where you were and what you were doing during the seventy-two (72)

             hours immediately prior to and the forty-eight (48) hours immediately following the Subject

             PLAINTIFFS’ FIRST INTERROGATORIES, FIRST REQUEST FOR PRODUCTION OF DOCUMENTS,
             AND FIRST REQUEST FOR ADMISSIONS TO DEFENDANT GREGORY BURNHAM – Page 7


Copy from re:SearchGA
                    Case 1:21-cv-02025-MHC Document 1-1 Filed 05/12/21 Page 29 of 37



             Collision. This response should include the time and location of each pick up, delivery and stop and

             the reason for each stop (e.g., load, unload, fuel, rest, meal, inspection, repair, other) as well as

             what you were doing when off duty. Identify all documents that evidence your response and all

             people who can substantiate your response.

                                                                20.

                    For the seventy-two (72) hours leading up to the Subject Collision, provide the amount of

             your driving hours, on-duty non-driving hours, locations during your on-duty non-driving hours,

             all stops you made and the reasons therefor, when and where your meals were eaten, when

             and where you slept and when you ingested any medications (prescription or over the counter)

             and the dosages.

                                                                21.

                    For each of Plaintiffs’ First Request for Admissions addressed to you that you did not

             admit without qualification, explain in detail the reason for your refusal to admit and identify all

             persons and documents that support your response.




             PLAINTIFFS’ FIRST INTERROGATORIES, FIRST REQUEST FOR PRODUCTION OF DOCUMENTS,
             AND FIRST REQUEST FOR ADMISSIONS TO DEFENDANT GREGORY BURNHAM – Page 8


Copy from re:SearchGA
                    Case 1:21-cv-02025-MHC Document 1-1 Filed 05/12/21 Page 30 of 37



                                                  DOCUMENT REQUESTS

                                                             GENERAL

             REQUEST NO. 1:         All documents utilized by you in any way in responding to Plaintiffs’ First

             Interrogatories to Defendant Gregory Burnham.

             REQUEST NO. 2:         Each liability insurance policy (and declarations page for each policy) that

             provides or may provide coverage for damages sustained in the Subject Collision and/or if

             coverage was in dispute that was in place at the time of the Subject Collision.

             REQUEST NO. 3:         A copy of each automobile insurance policy that you had in place at the

             time of the Subject Collision, which provided liability coverage for the operation of the tractor

             that was involved in the Subject Collision.

             REQUEST NO. 4:          All documents that you have exchanged with any insurance company

             evidencing the Subject Collision.

             REQUEST NO. 5:         All documents that you have exchanged with any insurance company

             evidencing a lack of coverage for the Subject Collision.

             REQUEST NO. 6:         All reservation of rights letters and/or agreements regarding insurance

             coverage for the claims asserted against you arising from the Subject Collision.

             REQUEST NO. 7:         All documents directly or indirectly provided to and received from any

             insurance company regarding your driving history, criminal history, claims history, training, and

             qualification to drive and/or your insurability for motor vehicle operations.

             REQUEST NO. 8:         All documents and driver training resources provided or made available to

             you directly or indirectly by any insurance company.

                                            DEFENDANT SOUTHERN CLASSIC LLC

             REQUEST NO. 9:          All documents setting forth the relationship between you and Defendant

             Southern Classic LLC (“Southern Classic”). This includes, but is not limited to, all leases,

             employment contracts, and independent contract agreements and other contracts, agreements,

             memorandum, and the like.

             PLAINTIFFS’ FIRST INTERROGATORIES, FIRST REQUEST FOR PRODUCTION OF DOCUMENTS,
             AND FIRST REQUEST FOR ADMISSIONS TO DEFENDANT GREGORY BURNHAM – Page 9


Copy from re:SearchGA
                    Case 1:21-cv-02025-MHC Document 1-1 Filed 05/12/21 Page 31 of 37



             REQUEST NO. 10:        All payroll records from any source during the sixty (60) days before and

             after the Subject Collision.

             REQUEST NO. 11:        All documents in your possession that relate to your qualification to

             operate a commercial motor vehicle.

             REQUEST NO. 12:        All documents that relate in any way to your training to operate a

             commercial motor vehicle.

             REQUEST NO. 13:        A copy of the front and back of every driver’’s license issued to you

             (regardless of name used) in your possession, custody, and/or control.

             REQUEST NO. 14:        Copies of all citations, warnings, and other documents alleging that you

             violated any law, ordinance, and/or regulation in the last five (5) years.

             REQUEST NO. 15:        All documents of any kind that relate to any action (formal or informal) by

             any supervisor or manager or anyone working by or on behalf of Southern Classic directed to

             you for the purpose of teaching, counseling, disciplining, correcting, or otherwise managing you

             in any way relating to the safe operation of a commercial vehicle.

             REQUEST NO. 16:        All documents relating in any way to any motor vehicle collision and/or

             accident of any kind in which you were involved in the past five (5) years.

             REQUEST NO. 17:        All documents relating to any complaint, criticism, or concern raised by

             any person or entity regarding your driving performance and/or safety. This should include, but

             is not limited to, customer complaints and call-ins by motorists either to a company directly or to

             any service (i.e., How’s My Driving? Call 800…).

             REQUEST NO. 18:        For each communication device (e.g., cell phones, PDAs, smartphones,

             texting and e-mailing devices, etc.) that was in the truck that you were operating at the time of

             the Subject Collision, produce all documents reflecting usage and billing for the time period time

             period beginning twenty-four (24) hours before the Subject Collision and ending twenty-four (24)

             hours after the Subject Collision. This includes all devices, whether owned by you or not, and

             whether it was in use at the time of the Subject Collision or not.

             PLAINTIFFS’ FIRST INTERROGATORIES, FIRST REQUEST FOR PRODUCTION OF DOCUMENTS,
             AND FIRST REQUEST FOR ADMISSIONS TO DEFENDANT GREGORY BURNHAM – Page 10


Copy from re:SearchGA
                    Case 1:21-cv-02025-MHC Document 1-1 Filed 05/12/21 Page 32 of 37



             REQUEST NO. 19:          All of your personnel files and employment-related files in your

             possession.

             REQUEST NO. 20:          All correspondence and other communication of any kind between you

             and any third party (other than your attorneys) evidencing to the Subject Collision.

                                                       SUBJECT COLLISION

             REQUEST NO. 21:          All documents in your possession, custody, and/or control relating in any

             way to the Subject Collision.

             REQUEST NO. 22:          All documents sent by you to any person or entity (other than your

             attorneys), regarding the Subject Collision and/or describing the Subject Collision.

             REQUEST NO. 23:          All documents evidencing each investigation done by or on behalf of

             Defendants evidencing to the Subject Collision of the Subject Collision.

             REQUEST NO. 24:          All documents that set forth any facts leading up to the Subject Collision.

             REQUEST NO. 25:          All documents that explain what caused the Subject Collision.

             REQUEST NO. 26:          All documents assessing preventability of and/or fault for the Subject

             Collision, as well as any documents created by any accident review board or other accident

             review process.

             REQUEST NO. 27:          All photographs, video, computer simulations, and any other documents

             depicting:

                    a.         Any vehicle involved in the Subject Collision;

                    b.         Any person involved in the Subject Collision;

                    c.         The scene of the Subject Collision; and/or

                    d.         Any evidence (roadway markings or other) relevant to the Subject Collision.

             REQUEST NO. 28:          All reports relating to the Subject Collision in your possession, custody,

             and/or control.

             REQUEST NO. 29:          All correspondence and other communications (including e-mail) that you

             have had with any person other than your lawyers involving the Subject Collision.

             PLAINTIFFS’ FIRST INTERROGATORIES, FIRST REQUEST FOR PRODUCTION OF DOCUMENTS,
             AND FIRST REQUEST FOR ADMISSIONS TO DEFENDANT GREGORY BURNHAM – Page 11


Copy from re:SearchGA
                     Case 1:21-cv-02025-MHC Document 1-1 Filed 05/12/21 Page 33 of 37



             REQUEST NO. 30:          All tapes and transcripts of conversations, interviews, statements, etc. of

             any witness, party, or any other entity whatsoever regarding any aspect of the Subject Collision,

             the injuries or damages resulting therefrom, or this lawsuit.

                                         GOVERNMENTAL CONTACT AND INTERVENTION

             REQUEST NO. 31:          Copies of all documents sent to or received from any governmental

             agency regarding the Subject Collision and/or your operation of a commercial motor vehicle

             within the past three (3) years.

                                                  POLICIES AND PROCEDURES

             REQUEST NO. 32:          All handbooks and manuals provided to you by Southern Classic that

             were in effect at the time of the Subject Collision.

             REQUEST NO. 33:          All policies, procedures, rules, guidelines, directives, and instructions ever

             given to you by Southern Classic.

                                                        MISCELLANEOUS

             REQUEST NO. 34:          All documents and other materials which support any contention that the

             Subject Collision was the fault of anyone other than the Defendants.

             REQUEST NO. 35:          All diagrams, graphs, illustrations, photographs, charts, pictures, models,

             blow-ups, or any other document or thing, including electronically created charts, animations, or

             data that you intend to utilize as an exhibit, demonstrative exhibit, or aid in the trial of this case

             not previously supplied.

             REQUEST NO. 36:          All documents and things that you contend evidence, prove, and/or

             support your claims on any issue of negligence or causation as to the Subject Collision,

             including, but not limited to, admissions of fault, engineering analysis, scientific tests, and official

             or unofficial reports.

             REQUEST NO. 37:          If any surveillance has been undertaken by or on behalf of you, produce a

             copy of all reports, photographs, video, and anything else generated through that investigation.



             PLAINTIFFS’ FIRST INTERROGATORIES, FIRST REQUEST FOR PRODUCTION OF DOCUMENTS,
             AND FIRST REQUEST FOR ADMISSIONS TO DEFENDANT GREGORY BURNHAM – Page 12


Copy from re:SearchGA
                       Case 1:21-cv-02025-MHC Document 1-1 Filed 05/12/21 Page 34 of 37



                                                REQUESTS FOR ADMISSION

             REQUEST NO. 1           Burnham is a proper party to this lawsuit.

             REQUEST NO. 2           Burnham was properly named in this case.

             REQUEST NO. 3           Burnham was properly and sufficiently served with process in this civil

             action.

             REQUEST NO. 4           You are not asserting the defense of insufficiency of service of process.

             REQUEST NO. 5           You are not asserting the defense of improper service of process.

             REQUEST NO. 4           Venue is proper in this Court as to you.

             REQUEST NO. 5           Jurisdiction is proper in this Court as to Burnham.

             REQUEST NO. 6           Burnham was an employee of Southern Classic at the time of the Subject

             Collision.

             REQUEST NO. 7           Burnham was an agent of Southern Classic at the time of the Subject

             Collision.

             REQUEST NO. 8           Burnham was acting within the scope of his employment with Southern

             Classic at the time of the Subject Collision.

             REQUEST NO. 9           Burnham was acting within the scope of his agency with Southern Classic

             at the time of the Subject Collision.

             REQUEST NO. 10          Admit that you were the driver of the truck that collided with Plaintiffs’

             vehicle on or about September 19, 2019.

             REQUEST NO. 11          Admit that you failed to maintain your lane of travel at the time of the

             Subject Collision.

             REQUEST NO. 12          Burnham failed to maintain proper control of his tractor at the time of the

             Subject Collision.

             REQUEST NO. 13          At the time of the Subject Collision, Burnham failed to keep and maintain

             a proper look out for traffic.

             REQUEST NO. 14          Burnham was not paying attention to traffic like he should have been.

             PLAINTIFFS’ FIRST INTERROGATORIES, FIRST REQUEST FOR PRODUCTION OF DOCUMENTS,
             AND FIRST REQUEST FOR ADMISSIONS TO DEFENDANT GREGORY BURNHAM – Page 13


Copy from re:SearchGA
                     Case 1:21-cv-02025-MHC Document 1-1 Filed 05/12/21 Page 35 of 37



             REQUEST NO. 15           At the time of the Subject Collision, Burnham did not see Plaintiffs’ vehicle

             next to him.

             REQUEST NO. 16           Burnham gave a recorded statement to one (1) or more insurance

             companies that provided liability coverage for the tractor that Burnham was driving at the time of

             the Subject Collision.

             REQUEST NO. 17           Burnham had a mobile cellular device present inside his tractor at the

             time of the Subject Collision.

             REQUEST NO. 18           Burnham had more than one (1) mobile cellular device was present inside

             his tractor at the time of the Subject Collision.

             REQUEST NO. 19           Burnham was using at least one (1) mobile cellular device in his tractor at

             the time of the Subject Collision.

             REQUEST NO. 20           Burnham was using more than one (1) mobile cellular device inside his

             tractor at the time of the Subject Collision.

             REQUEST NO. 21           Burnham was using a mobile cellular device at the moment of impact with

             Plaintiff’s vehicle.

             REQUEST NO. 22           While at the scene of the collision, Burnham conversed with at least one

             (1) person about what happened before, during, and/or after the Subject Collision using a

             mobile cellular device.

             REQUEST NO. 23           While at the scene of the collision, Burnham texted at least one (1)

             person about what had happened before, during, and/or after the Subject Collision using a

             mobile cellular device.

             REQUEST NO. 24           While at the scene of the collision, Burnham had a cellular mobile device

             or a camera that he could have used to take pictures of the scene of the Subject Collision, the

             vehicles involved, and/or the persons involved.




             PLAINTIFFS’ FIRST INTERROGATORIES, FIRST REQUEST FOR PRODUCTION OF DOCUMENTS,
             AND FIRST REQUEST FOR ADMISSIONS TO DEFENDANT GREGORY BURNHAM – Page 14


Copy from re:SearchGA
                     Case 1:21-cv-02025-MHC Document 1-1 Filed 05/12/21 Page 36 of 37



             REQUEST NO. 25          While at the scene of the collision, Burnham took at least one (1)

             photograph of the scene of the Subject Collision, the vehicles involved, and/or the persons

             involved using a mobile cellular device.

             REQUEST NO. 26          While at the scene of the collision, Burnham took video recording(s) using

             a mobile cellular device of the scene of the Subject Collision, the vehicles involved, and/or the

             persons involved.

             REQUEST NO. 27          While at the scene of the collision, Burnham took audio recording(s) of

             the scene of the Subject Collision, the vehicles involved, and/or the persons involved using a

             mobile cellular device.

             REQUEST NO. 28          No improper act of the Plaintiffs caused or contributed to the cause of the

             Subject Collision.

             REQUEST NO. 29          No failure to act by Plaintiffs caused or contributed to the cause of

             Subject Collision.

             REQUEST NO. 30          No improper act or failure to act on the part of any third party to this action

             caused or contributed to the cause of the Subject Collision.

             REQUEST NO. 31          Burnham’s neglect acts and/or omissions were the sole cause of the

             Subject Collision.

             REQUEST NO. 32          Burnham’s neglect acts and/or omissions were a contributing cause of the

             Subject Collision.

             REQUEST NO. 33          No visual obstructions existed leading up to the Subject Collision that

             would have prevented Burnham from seeing Plaintiffs’ vehicle in the five hundred (500) feet

             prior to the Subject Collision.

             REQUEST NO. 34          No visual obstructions existed leading up to the Subject Collision that

             would have prevented Burnham from seeing Plaintiffs’ vehicle in the seven hundred fifty (750)

             feet prior to the Subject Collision.



             PLAINTIFFS’ FIRST INTERROGATORIES, FIRST REQUEST FOR PRODUCTION OF DOCUMENTS,
             AND FIRST REQUEST FOR ADMISSIONS TO DEFENDANT GREGORY BURNHAM – Page 15


Copy from re:SearchGA
                     Case 1:21-cv-02025-MHC Document 1-1 Filed 05/12/21 Page 37 of 37



             REQUEST NO. 35         No visual obstructions existed leading up to the Subject Collision that

             would have prevented Burnham from seeing Plaintiffs’ vehicle in the one thousand (1000) feet

             prior to the Subject Collision.

                    Dated this 8th day of April, 2021.


                                                          WITHERITE LAW GROUP, LLC


                                                          /s/ J. Martin Futrell
                                                          J. MARTIN FUTRELL
                                                          GEORGIA STATE BAR NUMBER 450872
                                                          ATTORNEY FOR PLAINTIFFS

             600 WEST PEACHTREE STREET, NW, SUITE 740
             ATLANTA, GA 30308
             TELEPHONE: 470-881-8806
             FACSIMILE:   470-880-5095
             E-MAIL:      MARTIN.FUTRELL@WITHERITELAW.COM




                                                                              STATE COURT OF
                                                                              DEKALB COUNTY, GA.
                                                                              4/8/2021 12:35 PM
                                                                              E-FILED
                                                                              BY: Siana Smith


             PLAINTIFFS’ FIRST INTERROGATORIES, FIRST REQUEST FOR PRODUCTION OF DOCUMENTS,
             AND FIRST REQUEST FOR ADMISSIONS TO DEFENDANT GREGORY BURNHAM – Page 16


Copy from re:SearchGA
